302 U.S. 722
58 S. Ct. 43
82 L. Ed. 558
Elmer W. KELLEY and The General Street Signal  Corporation, petitioners,v.The CITY OF ATLANTIC CITY and Harry Bacharach.*
No. 304.
Supreme Court of the United States
October 11, 1937

Messrs. Martin Conboy, of New York City, and Harold E. Stonebraker, of Rochester, N. Y., for petitioners.


1
For opinion below, see 89 F.(2d) 659.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit denied.



*
 Rehearing denied 303 U.S. 666, 58 S. Ct. 520, 82 L.Ed. ——; Second petition for rehearing denied 304 U.S. 588, 58 S. Ct. 1036, 82 L.Ed. ——.